Exhibit 99.1 Introduction to ARI Network Services, Inc. i A.D. u r e O u P Safe Harbor Statement Statements in this news release are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act. The forward-looking statements can generally be identified by words such as "believes," "anticipates," "expects" or words of similar meaning. Forward-looking statements also include statements relating to the Company's future performance, such as future prospects, revenues, profits and cash flows. The forward-looking statements are subject to risks and uncertainties, which may cause actual results to be materially different from any future performance suggested in the forward-looking statements. Such risks and uncertainties include those factors described in Part 1A of the Company’s annual report on Form 10-K for fiscal year ended July 31, 2010, filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements. The forward-looking statements are made only as of the date hereof, and the Company undertakes no obligation to publicly release the result of any revisions to these forward-looking statements. For more information, please refer to the Company’s filings with the Securities and Exchange Commission. During this presentation, we will discuss GAAP measure such as Net Income, as well as certain non-GAAP measures such as EBITDA.We have posted on the Investor Relations tab of our website, www.arinet.com, a reconciliation of these no-GAAP financial measures to the most comparable financial measures under GAAP. ARI OVERVIEW Roy W. Olivier - President and CEO Who we are… ARI is the leader in creating, marketing, and supporting solutions that enhance revenue and reduce costs for our customers. What we do… •ARI develops multi-industry, multi-brand, SaaS solutions that drive the sales of whole goods, parts, garments, and accessories in select vertical markets. •We provide products and services that connect and enable e- commerce between consumers, dealers, distributors and OEM's in the markets we serve. •Revenue sources include subscription fees for the use of our services & content, transaction fees for sales generated from our e- commerce solutions, and analytics from customer data resulting in over 85% of our revenue being recurring. How we do it… Headquarters Milwaukee, Wisconsin Intl. Sales/Support The Netherlands Development & Marketing Services Cypress, California Marine/RV Sales/Support Virginia Beach, VA How we go to market… •3 sales channels –OEM sales –Dealer inside sales –International sales •2 geographic markets –Americas –EMEA Management Team •Significant growth opportunities in existing markets •Direct relationships with over 18,000 OEMs, dealers, and distributors •Unmatched knowledge of the verticals we serve Source: Trade Associations and Internal ARI Data Growth Strategy •Organic - Strategic Focus –Expand market share (new logos) –Raise average revenue per dealer (upgrades) –Reduce churn (add value to products) –Launch new products •Leverage large install base of 18K Dealers, Dist. & OEM’s –Position company for new verticals and markets •Non-organic - Acquisitions –Acquire competitors –Acquire into new markets and products that fit our stratigy Highlights •Significant untapped growth opportunity in the markets we serve •Proven business model –Recurring Revenue Model –Direct relationship with over 18,000 OEMs, Distributors, and Dealers –Unmatched knowledge of the verticals we serve •“Must have” nature of solutions •Industry Leader with high barriers to entry: –Largest content library in the verticals we serve –Leading technology –Large install base with leading share of top dealers and top OEMs •Strong, experienced management team •Proven acquisition experience TTM & FY11 YTD Q3 RESULTS TTM May - AprilFY11 vs. FY10 2011 Highlights •Strong operating results (excluding non-cash revenue) •Continued investment in product development •EBITDA growth •Customer churn improvement 2011 Challenges •Loss of non-cash revenues •Increased interest expense •Restructuring expense YTD Q3 2011 vs. YTD Q3 2010 Q3’FY11 Highlights •Strong operating results (excluding non-cash revenue) •Continued investment in product development •EBITDA growth •Customer churn improvement Q3’FY11 Challenges •Loss of amortized revenues •Interest expense Financial Results: Revenue Growth CAGR 8.3% * Does not represent a projection of results, annualized for comparison purposes only. Financial Results: EBITDA A reconciliation of EBITDA to net income is posted on our website, www.arinet.com,under “Company/Investors” * Does not represent a projection of results, annualized for comparison purposes only. Operating Expenses as % of Revenue Channel Blade integration costs & F&I losses Operating Cash Flow Channel Blade integration costs & F&I losses * Does not represent a projection of results, annualized for comparison purposes only. Monthly Recurring Revenue (MRR) & Churn 30.6%year over year MRR improvement MRR and Churn are non GAAP measures, they are key performance indicators that management uses to gauge the health of the business. FY12 Plan Summary WHO WE ARE ARI’s broad suite of services, accessible technology, and ability to deliver tangible value, equip its customers with every advantage they need to succeed. MISSION STATEMENT Be recognized as the leader in creating, marketing and supporting the best solutions that enhance revenue or reduce costs for our customers. CORE VALUES People Oriented Rapid Innovation Initiative Delivery and Execution Embrace the Customer CRITICAL SUCCESS FACTORS §Acquire and retain customers §Focused organization that delivers on commitments and plans §Develop and deploy new recurring revenue high gross margin Tech Enabled Svcs (“TES’s”) §Publish the information our customers need, on time §Develop the systems infrastructure to support the company’s growth §Acquire, Develop and Retain High Performing Employees Operating Momentum Strong New Sales Performance • 501 New logos (customers) in FY10 • $6.1M in new sales (NCV) in FY10 • 60% increase over FY09 • CAC Ratio is 0.64 (TTM)1 Increased Focus on MRR • Updating compensation plans • Updating product pricing Good progress on controllable churn • Dedicated team • Improvements in publishing and software 1 CAC - Customer Acquisition Costs 2 MRR - Monthly Recurring Revenue Operating Momentum •Lowered costs –Staff reductions –Sold F&I business •Addressed underperforming products –Adjusted or are adjusting pricing on all products –Discontinued two non-core products –Piloted project to improve one key products gross margin by almost 2x –Sharpened focus on 3 core products (Catalog, Footsteps, and the Website Platform Products) SUMMARY & CONCLUSION Roy W. Olivier - President and CEO Shareholder Value Engine Performance Business Model Total Enterprise Value 1)% Debt 2)# Shares Share Price Communicate to Prospective Shareholders FY12Plan - I/R program for greater visibility FY12 Plan ⁭ EBITDA New products FY12 Plan SaaS Model Bessemer metrics FY12Plan De-lever Increasing Shareholder Value •We run the business to increase shareholder value… –Grow revenue with fiscal discipline –Achieve double digit organic sales growth by •Reducing churn •Achieving new sales goals •Increasing average revenue per dealer (ARPD) •Increasing recurring revenue as a percentage of total revenue •Launching new products –Increase ARI visibility •…but the market sets the price –Our perspective •We are undervalued (using industry valuation norms) •Continued strategic focus and business execution can drive a return to fair value –We believe that we are doing the right strategic and operational things to increase shareholder value Outlook •Expect a slow recovery in several ARI verticals •Expect revenue growth in FY12 •Expect continued improvement in operating income & EBITDA •Continue to improve cash flow from operations •Expect to launch a new product to increase ARPD and drive international growth (BRIC) •Expect to reduce churn through increased focus and product enhancements Thank You!
